Eelton, J.
In an action to remove obstructions from a private way where the evidence authorized the ordinary to find that the way had never-been worked, had been plowed and cultivated, was more than fifteen feet wide, and that the use of the private way had not been uninterrupted for the prescriptive period, the ordinary did not err in finding against the removal of the obstructions, and the superior court did not err in dismissing the certiorari. Puryear v. Clements, 53 Ga. 232; Collier v. Farr, 81 Ga. 749 (7 S. E. 860); Nashville, Chattanooga & St. Louis Ry. Co. v. Coats, 133 Ga. 820 (66 S. E. 1085); Rogers v. Wilson, 171 Ga. 802 (156 S. E. 817); Elloitt v. Adams, 173 Ga. 312 (4) (160 S. E. 336).

Judgment affirmed.


Stephens, P. J., and Sullon, J., concur.